Chapman, J.
The plaintiff claimed the property in question by virtue of a sale from one Risley. The defendant took it by virtue of an attachment on a writ in favor of one Hall, who alleged that he was a creditor of Risley, and that the sale was fraudulent and void as to creditors. The judgment obtained in the action was pertinent evidence tending to prove that Hall was a creditor of Risley, and that therefore the defendant had a right to hold the property attached, and apply it on Hall’s execution, if the sale to the plaintiff should appear to be fraudulent. But the plaintiff objects to the admissibility of the evidence in this action, because as to him the judgment was res inter alios. But if this objection were valid, it would apply with equal force to any other evidence of transactions between Hall and Risley, -and so it -would be impossible to prove that Hall was Risley’s creditor. It would also apply to the sale by Risley to the plaintiff, which was res inter alios as to the defendant and Hall. But, from the necessity of the case, each. party must prove his transactions with Risley in order to establish his right to contest the title of the other party to the property. The judge ruled correctly that the judgment was competent to be considered with the other evidence for the purpose of showing a debt due from Risley to Hall at the time of the sale. See Russ v. Butterfield, 6 Cush. 242; Williams v. Babbitt, 14 Gray, 141. Of course, it would be necessary to prove further that the cause of the action existed at the time of the sale, but this does not affect the que» tian before us. Exceptions overruled,.